*501



*502


*503had, an offer cannot be revoked after it has teen accepted. While revocation of an offer may be made at any time up to time of acceptance, such revocation must be communicated to the one to whom the offer is made; and if sent by mail is not effective until actually received by the offeree» Since, in the instant case, the offer of April 28 was accepted on May 9 by written contract, and appellant notified by telegram of that date of such acceptance, the contract became effective as of that date; and letters written subsequent thereto would not be admissible to modify it, contradict its terms, or show a different intent from that stated without ambiguity in the original offer. See 17 C.J.S., Contracts, § 52, p. 401.
The judgment of the trial court, except that portion taxing against appellant the costs incurred in connection with wrongfully suing out the writ of attachment, is affirmed; and the costs in the trial court of the writ of attachment and the costs of this appeal are taxed against appellees.
Affirmed in part and in part reversed and rendered.